DETAILED ACTION
This correspondence is in response to the communications received May 4, 2022.  Claims 1-20 are pending.  Claims 1-12 have been withdrawn from consideration, see details below.  Claims 13-20 are now being examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
In Applicant’s response dated May 4, 2022, the Applicant elects Species I, that is supported by Figs. 2A-3A.  Applicant asserts that all claims 1-20 are directed to this species.  Claims 1-12 have been withdrawn from consideration, as they cite two separate and differently sized transistors structures, which have different gate lengths, as will be evidenced below.  Conversely, claims 13-20 align with the elected embodiment of Species I, which is directed to capture the embodiment disclosed in Figs. 2A-33A.

Claim 1 does not align with Species I, as captured in Figures 2A-33A.  The following recitations from claim 1, set forth an arrangement of a first structure and a second structure which each have source and drain regions, and a comparison of the two structures is claimed where the gate length or distance of the first structure has a distance between the source and drain regions, that is less than, the distance between the second structure’s distance between it’s own source and drain regions.
“… forming, on a wafer, a first device that includes a first semiconductor structure disposed between a first source and a first drain and a second device that includes a second semiconductor structure disposed between a second source and a second drain, 
…
wherein a first distance separating the first source and first drain is less than a second distance separating the second source and the second drain”.

As can be seen in the Applicant elected embodiment below, Species I, Figures 2A-33A, only disclose equally spaced source and drain regions.  It is for that reason that claims 1-12 are withdrawn from consideration as being directed to an embodiment which is not Species I.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Please cancel claims 1-12.  It should be further noted, that in addition to the reasons discussed for withdrawal of these claims in the Election/Restrictions section of this office action, claims 1-12 also are not candidates for rejoinder, as they do not contain the features of the method claims which are the basis for allowance as contained in claims 13 and 19.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    389
    487
    media_image1.png
    Greyscale

Regarding claim 13, the Applicant discloses in Figs. 2A-33A, a method of semiconductor fabrication, comprising: 

providing a device (100A) that includes a semiconductor structure (¶ 0026, “fin structures110A”), a source/drain (¶ 0027, “source/drain regions 120A”), an interlayer dielectric (ILD) (“The ILD layers 130A”, ¶ 0028) disposed over the source/drain (130A are immediately over 120A), and spacers (¶ 0030, “spacers 150A”) disposed on sidewalls of the ILD (150A on sidewalls of 130A),

wherein the semiconductor structure (110A) is exposed by an opening (seemingly this is an opening that is not shown in the figures, as the first step in the progression of method steps begins with the “first metal layer” 140A already in place in Fig. 2A, so the “opening”, will be interpreted to mean the discontinuity in materials present, where the metal layer 140A then fills); 

completely filling the opening with a first metal layer (140A fills the hole in materials 130A/150A present, and 140A covers them); 

forming a second metal layer (“metal layers 160A”, ¶ 0031) over the first metal layer (160A over 140A); 

forming a first dielectric layer (in Fig. 3A, “dielectric layers 210A”, ¶ 0037) over the second metal layer (210A over 160A); 

performing a planarization process that removes the first dielectric layer and the second metal layer (this planarization process occurs in the step from Fig. 3A to 4A, where 210A and 160A are removed, discussed in ¶ 0039), 

wherein the planarization process exposes an upper surface of the first metal layer (after the planarization step, Fig. 4A shows that the top surface of 140A is exposed again);

forming a protective mask over the first metal layer (in the next step, shown in Fig. 5A, “dielectric layer 230A”, ¶ 0040); and 

performing an etching process while the protective mask protects the first metal layer from being etched (etch that occurs in Fig. 5A).

    PNG
    media_image2.png
    377
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    525
    media_image3.png
    Greyscale

Regarding claim 19, the Applicant discloses in Figs. 2A-10A (provided above), a method of semiconductor fabrication, comprising: 
providing a device (100A) that includes a semiconductor structure (¶ 0026, “fin structures110A”), a source/drain (¶ 0027, “source/drain regions 120A”), an interlayer dielectric (ILD) (“The ILD layers 130A”, ¶ 0028) disposed over the source/drain (130A are immediately over 120A), and spacers (¶ 0030, “spacers 150A”) disposed on sidewalls of the ILD (150A on sidewalls of 130A),

wherein the semiconductor structure (110A) is exposed by an opening (seemingly this is an opening that is not shown in the figures, as the first step in the progression of method steps begins with the “first metal layer” 140A already in place in Fig. 2A, so the “opening”, will be interpreted to mean the discontinuity in materials present, where the metal layer 140A then fills); 

completely filling the opening with a first metal layer (140A fills the hole in materials 130A/150A present, and 140A covers them), wherein the first metal layer contains a work function metal (“work function metal layers 140A”, ¶ 0039); 

forming a second metal layer (160A) over the first metal layer (160A over 140A),  

wherein the second metal layer (160A) is formed outside the opening (160A are not present within the noted “opening” that is identified above); 

forming a first dielectric layer (210A) over the second metal layer (160A); 

polishing the first dielectric layer and the second metal layer until an upper surface of the first metal layer is exposed (step which occurs from Fig. 3A to 4A); 

forming a protective mask (230A) over the exposed upper surface of the first metal layer (on 140A);

performing a first etching process while the protective mask protects the first metal layer from being etched (step that occurs in Fig. 5A); 

performing a plurality of second etching processes to the ILD and the spacers to form a T-shaped opening (“T-shaped recesses 360A”, ¶ 0049) defined by remaining portions of the ILD and the spacers (“spacers 150A”, ¶ 0049 with regard to Figs. 10A-10D); 

forming a third metal layer in the T-shaped opening (skipping many process steps, the T-shaped hole is formed by the step in Fig. 10A, where ¶ 0049 discloses the “T-shaped recesses 360A”, and the metal layer 140A is modified to a reduced amount and this metal layer remnant is the interpreted “third metal layer” being “formed” in the 360A T-shaped opening in Fig. 10A); and 

forming a second dielectric layer over the third metal layer in the opening (in said opening identified as 360A, dielectric 400A, ¶ 0051, is then formed in the opening by the step of Fig. 12A), 

wherein the second dielectric layer (400A) has a greater dielectric constant than the first dielectric layer (high-k material for 400A is discussed in ¶ 0051).


REASONS FOR ALLOWANCE
Claims 13-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of semiconductor fabrication as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 13 and 19, the prior art of Su et al. (US 2019/0088762) discloses in Figs. 11-15, a method of semiconductor fabrication, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. see the reasons discussed below.

    PNG
    media_image4.png
    702
    1175
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    773
    1085
    media_image5.png
    Greyscale

Regarding claim 13, the prior art of Su discloses in Fig. 11-15, a method of semiconductor fabrication, comprising: 

providing a device that includes a semiconductor structure (several shown in Fig. 11, GT1 to GT4), a source/drain (170, ¶ 0022), an interlayer dielectric (ILD) (190, 180, 200, discussed in ¶ 0025, 0026) disposed over the source/drain (shown on 170), and spacers (160, ¶ 0025) disposed on sidewalls of the ILD (160 are located at sidewalls of structure identified as the “ILD” previously),

wherein the semiconductor structure is exposed by an opening (this limitation is not satisfied, since the opening as shown in Fig. 11, does expose a gap in the spacers 160 and ILD 180, 190, 200, however the opening does not “expose” the upper surface of 110, because gate dielectric layer 140 is present in Fig. 11); 

completely filling the opening with a first metal layer (looking to GT1, metal 310, ¶ 0029, is shown to fill the opening completely); 

forming a second metal layer over the first metal layer (“conductive layer 320”, ¶ 0029, is formed over 310 in Fig. 12); 

forming a first dielectric layer (210) over the second metal layer (210 on 320); 

performing a planarization process that removes the first dielectric layer and the second metal layer (step that occurs from Fig. 13 to 14, this step removes 210 and 320 in GT1), 

wherein the planarization process exposes an upper surface of the first metal layer (after the planarization step, as can be seen in Fig. 14, the top of the previously identified layer 310, is now exposed and relabeled as 312a).

    PNG
    media_image6.png
    750
    1170
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    687
    1212
    media_image7.png
    Greyscale

Then, as can be seen immediately after Fig. 14 of Su, the “first metal layer” (312a) in the transistor GT1, is then etched back, as can be seen in Fig. 15, and therefore, Su does not show, 
“forming a protective mask over the first metal layer; and 
performing an etching process while the protective mask protects the first metal layer from being etched”.

Regarding claim 19, Su discloses in Figs. 11-15, a method of semiconductor fabrication (see title), comprising: 

providing a device that includes a semiconductor structure (portion of 110 between 170 in GT1), a source/drain (170), an interlayer dielectric (ILD) (180, 190, 200) disposed over the source/drain (180, 190, 200 over 170), and spacers (160) disposed on sidewalls of the ILD (160 on sidewalls of 180, 190, 200), 

wherein the semiconductor structure is exposed by an opening (this limitation is not satisfied, since the opening as shown in Fig. 11, does expose a gap in the spacers 160 and ILD 180, 190, 200, however the opening does not “expose” the upper surface of 110, because gate dielectric layer 140 is present in Fig. 11); 

forming a first metal layer (310) in the opening (in opening in GT1), wherein the first metal layer contains a work function metal (“work function conductive layer 310”, ¶ 0029);  

forming a second metal layer (320) over the first metal layer (320 over 310), 

wherein the second metal layer (320) is formed outside the opening (in GT1, 320 is not in the previously shown opening that 310 filled); 

forming a first dielectric layer (210) over the second metal layer (210 on 320); 

polishing the first dielectric layer and the second metal layer until an upper surface of the first metal layer is exposed (in step from Fig. 13 to 14, a polish step occurs to remove in area GT1, the materials including 320 and 210).

Then, as can be seen immediately after Fig. 14 of Su, the “first metal layer” (312a) in the transistor GT1, is then etched back, as can be seen in Fig. 15, and therefore, Su does not show, 
“forming a protective mask over the exposed upper surface of the first metal layer;
performing a first etching process while the protective mask protects the first metal layer from being etched; 
performing a plurality of second etching processes to the ILD and the spacers to form a T-shaped opening defined by remaining portions of the ILD and the spacers; 
forming a third metal layer in the T-shaped opening; and 
forming a second dielectric layer over the third metal layer in the opening, 
wherein the second dielectric layer has a greater dielectric constant than the first dielectric layer”.



Double Patenting
A non-statutory double patenting rejection was considered in light of the parent application, now US 10,930,763, and as all the claims are directed to structure claims, they cannot be used to reject the claims of this child Application which are all directed to methods of making semiconductor device structures.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893